DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-12) in the reply filed on 02/15/2021 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. (US 2016/0226154, hereby referred as Chang).
Regarding claim 1, Chang teaches the following:
a nonplanar complementary patch antenna, comprising: 
an antenna ground plane (element 504, figures 5a-c); 

a second antenna patch (element 502d, figure 5a-c) in a second plane forming a second angle with the antenna ground plane (as shown in figures 5a-c).

Regarding claim 2, Chang as referred in claim 1 teaches the following:
the antenna ground plane (element 504, figures 5a-c) being positioned beneath the first and second antenna patches (as shown in figures 5a-c).

Regarding claim 3, Chang as referred in claim 2 teaches the following:
an intersection of the first and second planes (which would be at the point of the pyramid, figures 5a-c) being parallel to the antenna ground plane (element 504, figures 5a-c) and on the same side of the antenna ground plane as the first and second antenna patches (as shown in figures 5a-c).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2016/0226154, hereby referred as Chang) in view of Teng et al. (US 2006/0145929, hereby referred as Teng).
Regarding claim 4, Chang as referred in claim 1 teaches the following:

Chang does not explicitly teach generating a radiation pattern for a wirelessly transmitted ultra-wideband (UWB) signal.
Teng suggests the teachings of using many different geometries to generate a radiation pattern for a wirelessly transmitted ultra-wideband (UWB) signal (figures 1-4, paragraph [0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the altered the first and second antenna patches of Chang to generate a radiation pattern for a wirelessly transmitted ultra-wideband (UWB) signal as suggested by the teachings of Teng as using UWB allows for improvements such as lower power requirements and a high transmission speed (paragraph [0004]), and since it is known in the antenna art that an antennas frequency band can be altered by scaling.  

Regarding claim 5, the combination of Chang and Teng as referred in claim 4 teaches the following:
the first and second geometries (Chang, geometries of elements 502b and 502d, figures 5a-c) being similar (Chang, as shown in figures 5a-c), and the first and second angles being similar (Chang, as shown in figures 5a-c)(also shown in figure 4 of Teng).

Regarding claim 6, the combination of Chang and Teng as referred in claim 5 teaches the following:
the first and second geometries (Chang, geometries of elements 502b and 502d, figures 5a-c) being rectangular (Chang, as shown in figures 5a-c)(also shown in figure 4 of Teng).

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2016/0226154, hereby referred as Chang) in view of Rawnick et al. (US 2003/0122712, hereby referred as Rawnick).
Regarding claim 7, Chang teaches the following:
a nonplanar complementary patch antenna, comprising: 
a flexible substrate (element 506, figures 5a-c) formed with first (element 502b, figures 5a-c) and second (element 502d, figures 5a-c) antenna patches and corresponding first and second feed lines (provided by element 510, figures 5a-c, more detailed shown in figure 4), the flexible substrate being configured for forming around a dielectric material (element 508, figures 5a-c) having a geometry to position the first and second antenna patches in first and second planes, respectively, that form first and second angles (as shown in figures 5a-c), respectively, with an antenna ground plane (element 504, figures 5a-c).
Chang does not explicitly teach a first and second balanced feed lines.
Rawnick teaches the use of first and second balanced feed lines for opposing patch antennas (paragraph [0017]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the first and second feed lines of Chang to be balanced feed lines feeding the opposing antenna patches as suggested by the teachings of Rawnick since it is also known in the antenna art that using balanced feedlines can help reduce any unwanted external noise or energy which may deteriorate the performance of the antenna.

Regarding claim 8, the combination of Chang and Rawnick as referred in claim 7 teaches the following:


Regarding claim 9, the combination of Chang and Rawnick as referred in claim 8 teaches the following:
an intersection of the first and second planes (which would be at the point of the pyramid, figures 5a-c) being parallel to the antenna ground plane (element 504, figures 5a-c) and on the same side of the antenna ground plane as the first and second antenna patches (as shown in figures 5a-c).

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2016/0226154, hereby referred as Chang) in view of Rawnick et al. (US 2003/0122712, hereby referred as Rawnick), and further in view of Teng et al. (US 2006/0145929, hereby referred as Teng).
Regarding claim 10, the combination of Chang and Rawnick as referred in claim 7 teaches the following:
the first (element 502b, figures 5a-c) and second (element 502d, figures 5a-c) antenna patches having first and second geometries (as shown in figures 5a-c), respectively, selected to generate a radiation pattern for a wirelessly transmitted signal (paragraphs [0033]-[0034], figure 6).
Chang does not explicitly teach generating a radiation pattern for a wirelessly transmitted ultra-wideband (UWB) signal.
Teng suggests the teachings of using many different geometries to generate a radiation pattern for a wirelessly transmitted ultra-wideband (UWB) signal (figures 1-4, paragraph [0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the altered the first and second antenna patches of Chang as modified to generate a radiation pattern for a wirelessly transmitted ultra-wideband (UWB) signal as suggested by the teachings of Teng 

Regarding claim 11, the combination of Chang, Rawnick, and Teng as referred in claim 10 teaches the following:
the first and second geometries (geometries of elements 502b and 502d, figures 5a-c) being similar (as shown in figures 5a-c), and the first and second angles being similar (as shown in figures 5a-c).

Regarding claim 12, the combination of Chang, Rawnick, and Teng as referred in claim 11 teaches the following:
the first and second geometries (geometries of elements 502b and 502d, figures 5a-c) being rectangular (as shown in figures 5a-c).

Additional Comments 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pan et al. (US 2012/0235881) may also be used to reject claims 1 and 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AB SALAM ALKASSIM JR whose telephone number is (571)270-0449.  The examiner can normally be reached on Monday-Thursday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AB SALAM ALKASSIM JR/Primary Examiner, Art Unit 2845